Citation Nr: 0004529	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  96-32 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating for post-traumatic stress 
disorder (PTSD) in excess of 50 percent, prior to August 25, 
1997.

2.  Entitlement to an increased rating for PTSD, currently 
rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971, and from March 1971 to August 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A hearing was held before the undersigned Member of 
the Board at the RO in November 1997. 

In April 1998, the Board denied each issue stated on the 
title page.  Thereafter, the veteran filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
In response to a Joint Motion for Remand ("Joint Motion") 
dated in October 1998, the Court vacated the April 1998 Board 
decision, relative to each aspect thereof, and remanded the 
appeal for further development, to specifically include 
affording the veteran an opportunity to submit additional 
evidence and argument, and readjudication.  [citation redacted].

In April 1999, the Board remanded the claim to the RO for 
development consistent with the above-addressed Joint Motion.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
August 1999, continued to deny each issue listed on the title 
page.

Thereafter, the appeal was returned to the Board. 

Although the two issues listed on the title page will be 
addressed in the decision below, the Board observes that a 
claim for a total disability rating based on unemployability 
(TDIU) was asserted in the above-cited Joint Motion.  
Inasmuch as such claim remains unadjudicated, it will be 
addressed in a remand appearing at the end of the decision.

FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
PTSD, prior to August 25, 1997, included a continuous 
experiencing of Vietnam-related nightmares, without 
ascertained memory impairment or deficiency in family 
relations; overall impairment attributable to PTSD, prior to 
August 25, 1997, was not more than considerable.  

2.  Current manifestations of the veteran's service-connected 
PTSD include a continuous experiencing of Vietnam-related 
nightmares, with illogical speech and panic attacks which are 
weekly in frequency; overall impairment attributable to PTSD 
is not more than severe.   


CONCLUSIONS OF LAW

1.  The criteria for a rating for PTSD in excess of 50 
percent, prior to August 25, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7 and 
Part 4, Diagnostic Code 9411, as promulgated in 38 C.F.R. 
§ 4.132 (in effect through November 6, 1996) and 38 C.F.R. 
§ 4.130 (1999).

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9411, as 
promulgated in 38 C.F.R. § 4.132 (in effect through November 
6, 1996) and 38 C.F.R. § 4.130 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each issue listed on the title page is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that each such claim is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1997).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for PTSD, for which the RO 
has assigned a 70 percent rating (with a 50 percent rating 
having been in effect through August 24, 1997) under 
Diagnostic Code 9411 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability.


I.  Rating for PTSD in Excess of 50 Percent, Prior to August 
25, 1997

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD turns 
on the severity of his overall social and industrial 
impairment.  A 50 percent rating is warranted where such 
impairment is of "considerable" severity; if such impairment 
is "severe", a 70 percent rating is warranted.  

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and the 
provisions of 38 C.F.R. § 4.130.  Pursuant to Diagnostic Code 
9411 under the revised criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The veteran asserts that he continues to experience Vietnam-
related nightmares on a persistent basis and, in addition, 
that he has difficulty sleeping.  He also avers that his life 
is characterized by significant social isolation and that, 
although he attends college, in fact no employer may be 
willing to hire him due to his PTSD.  In this regard, when 
the veteran was examined by VA in November 1994, which 
examination did not include a mental status evaluation, the 
examiner commented that the veteran's PTSD symptoms had been 
recently exacerbated by his having been forced to return to 
the household where his children resided, owing to a 
necessity to care for them due to his ex-wife's 
incapacitation by illness.  The veteran was also noted to 
suffer with "dyslexia thymia", which impaired his ability 
to express speech in a satisfactory manner.  Thereafter, when 
seen for VA outpatient therapy in August 1995, at which time 
the veteran was still caring for his children, he was noted 
to be continuing to experience nightmares and flashbacks 
related to Vietnam; he was assigned a score of 50 as being 
representative of his Global Assessment of Functioning (GAF).  
When formally psychologically evaluated by VA in October 
1995, the psychologist recommended that the veteran's VA 
vocational training be directed toward working with 
materials, as opposed to trades requiring predominantly 
verbal skills. 

When examined by VA in August 1996, the veteran was noted to 
then be a participant in VA's Chapter 31 program for training 
as an electrical engineer.  On mental status examination, the 
veteran exhibited an ability to "completely" recall a short 
story, with only one change five minutes later; judgment was 
described as being "impulsive".  

In considering the veteran's claim for a rating for PTSD in 
excess of 50 percent, prior to August 25, 1997, the Board is 
of the opinion, in light of the reasoning advanced 
hereinbelow, that the 50 percent rating which remained in 
effect until August 25, 1997, was fully appropriate.  In 
reaching such conclusion, the Board is constrained to point 
out that the veteran's PTSD was not shown to be productive of 
particularly significant social impairment, inasmuch as the 
presumably extensive social interaction occasioned by his 
involvement in the above-cited VA vocational training program 
had not apparently precluded his participation therein.  
Further, the veteran's PTSD would not appear to have been 
productive of industrial inadaptability which was any greater 
than that commensurate with a 50 percent rating (i.e., 
'considerable').  In this regard, the Board cannot overlook 
the consideration that the veteran's assigned GAF, on the 
occasion of his presentation for VA outpatient therapy in 
August 1995, was 50.  Inasmuch as a GAF of 55-60 is 
indicative (pursuant to the then applicable DSM-III-R 
criteria) of only "moderate" industrial impairment, see 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995), the Board is 
of the view that a GAF of 50 would clearly not have equated 
with more than 'considerable' industrial impairment, the 
latter being characteristic of pertinent disability then 
warranting a 50 percent rating.  In view of the foregoing 
observations, then, the Board concludes that a rating for 
PTSD in excess of 50 percent, prior to August 25, 1997, at 
least in accordance with the provisions of Diagnostic Code 
9411 in effect through November 6, 1996, was not in order.

The Board is, in addition, of the opinion that entitlement to 
a rating for PTSD in excess of 50 percent, prior to August 
25, 1997, was not warranted pursuant to the revised above-
addressed criteria (for Diagnostic Code 9411) that became 
effective November 7, 1996.  In reaching this conclusion, the 
Board would point out that, when examined by VA in November 
1994, the veteran's speech was apparently impaired, a factor 
(at least to any extent it may have been illogical or 
obscure) pertinently characteristic of disability warranting 
a 70 percent rating under the above-cited revised criteria.  
However, strongly militating against any notion of 
entitlement to such higher rating, the Board would stress 
that the VA examiner in November 1994 specifically attributed 
the veteran's speech impairment to 'dyslexia thymia' (as 
opposed to any notion that it was traceable to his service-
connected PTSD).  In addition, while deficiency in areas 
including family relations may, if shown, be characteristic 
of pertinent disability warranting a 70 percent rating under 
the above-cited revised criteria, the veteran was (relative 
to the time period at issue in this aspect of the appeal) 
apparently free of the same, inasmuch as he had (at least 
since November 1994) been functioning, apparently 
successfully, as the principal care-giver for his children, 
several of whom, moreover, are apparently themselves 
disabled.  Finally, while impairment of short-term memory, 
even if shown, would still have only been characteristic of 
disability representative of a 50 percent rating under the 
above-cited revised criteria, the veteran demonstrated no 
such discernable impairment (exhibiting 'complete[]' recall 
of a brief story, with only a single change five minutes 
later) in the course of VA examination accomplished in August 
1996.  Given the foregoing observations, then, the Board is 
readily persuaded that, under the above-cited revised 
criteria that became effective on November 7, 1996, a rating 
in excess of the 50 percent for PTSD, prior to August 25, 
1997, was not in order.  


II.  Increased Rating for PTSD, Currently Rated as 70 Percent 
Disabling

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
a rating of 100 percent is warranted for PTSD which is 
productive of total social and industrial impairment.  

In addition, pursuant to the revised criteria for rating PTSD 
under Diagnostic Code 9411 which became effective on November 
7, 1996, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of personal hygiene); disorientation 
to time and place; memory loss for names of close relatives, 
own occupation, or own name.

When examined by VA on August 25, 1997, at which time the 
veteran was continuing to reside with four of his children, 
it was noted that he had not been employed for the last ten 
years, having been discharged from his last position 
involving telephone services because he lacked a Master's 
degree.  On mental status examination, he was oriented in all 
spheres, though his level of information was "somewhat 
limited"; he was free of specific hallucinations, and he was 
noted to maintain "personal hygiene and other basic 
activities of daily living".  The veteran alluded to 
experiencing panic attacks about once per week in frequency.  
The diagnosis was PTSD, "moderate", and a GAF score of 
"[a]bout 33" was assigned.  The examiner further noted that 
the veteran's speech was illogical and irrelevant at times, 
and added that the veteran was "unable to work".  A report 
pertaining to VA outpatient treatment rendered the veteran in 
October 1997 reflects that he was then "taking a full load" 
of academic classes.  Also of record is a November 4, 1997, 
statement from a VA social worker who indicated that in her 
opinion the veteran was rendered "unsuitable for employment" 
due to service-incurred "psychological and physical trauma."  
A clinical report pertaining to the veteran's presentation 
for VA outpatient treatment two days later, on November 6, 
1997, reflects that he had resumed taking medication due to 
his having become "so irritable with his children"; the VA 
therapist opined that, owing to the veteran's "interpersonal 
difficulties, he could not, at present function appropriately 
in a work environment."  A separate report, also dated 
November 6, 1997, denotes the college coursework the veteran 
had completed toward an architectural technology degree. 

A report pertaining to VA outpatient therapy rendered the 
veteran in September 1998 reflects that the veteran was then 
under increased stress owing to having to "interface with" 
school personnel relative to the services being provided his 
children.  The report also reflects that the veteran had 
recently sustained lime burns to his feet due to standing in 
wet cement that he was "working in for a friend."  

Most recently, when the veteran was examined by VA in July 
1999, he indicated that his sleep was problematic and that he 
would frequently seclude himself in the woods.  On mental 
status examination, the veteran was able to recall three 
items and he on one occasion "appeared to be hypervigilant".  
The pertinent examination diagnosis was PTSD, and a GAF score 
"in the high 30s to low 40s" was assigned.  The examiner 
commented that the veteran's presentation featured "a high 
degree of intentional component" as well as what appeared to 
be voluntary exaggeration.  The VA examiner further indicated 
that although a "high degree" of the veteran's symptomatology 
related to his PTSD, some of his symptomatology, to include 
the use of profanity, was traceable to "his personality 
issues". 

In addressing the question of whether the veteran is entitled 
to a rating in excess of his presently assigned 70 percent 
evaluation for PTSD, the Board is persuaded, owing to the 
reasoning advanced below and at least pursuant to the above-
stated provisions of Diagnostic Code 9411 which were in 
effect through November 6, 1996, that he is not.  In this 
regard, as pertinent to consideration of whether a 100 
percent rating in accordance with such criteria is warranted, 
the Board would point out that any notion of "total" 
service-connected PTSD-related industrial impairment, as is 
necessary for the assignment of a 100 percent rating pursuant 
to the current promulgation of such Code, is wholly 
untenable.  In this regard, the Board observes that the 
opinion advanced by the VA examiner in August 1997 that the 
veteran was precluded from working was rendered in 
consideration of a nonservice-related personality disorder 
(i.e., "[s]schizoaffective personality") in addition to PTSD.  
Moreover, the VA examiner was explicit that the veteran's 
PTSD itself was of only 'moderate' severity (a degree of 
pertinent incapacitation that may in fact not even equate 
with a 50 percent rating in accordance with the provisions of 
the above-cited Code).  Further, the above-quoted comment 
made by the VA outpatient therapist in November 1997, which 
was to the effect that the veteran's PTSD was productive of 
only temporal ("at present") industrial incapacitation, 
would seem to be independently plausible when assessed in 
conjunction with the reality that the veteran was then 
continuing to pursue vocational training, giving rise to a 
strong inference (at least in the veteran's mind) that he 
feels he is yet capable, at least from a clinical 
perspective, of being employed.  In addition, the above-cited 
opinion rendered by the VA social worker in November 1997, 
while to the effect that the veteran was then unemployable, 
is pertinently untenable insofar as it predicates such 
incapacitation on service-incurred physical trauma, when in 
fact service connection is not in effect for any condition of 
such origin.  The Board would also emphasize that the 
veteran's assigned GAF score, which was only 33 on the August 
1997 VA examination, had increased sharply to an upper bound 
in the 'low 40s' on the occasion of his July 1999 VA 
examination.  The Board further observes that the VA examiner 
in July 1999 specifically cited the veteran's 'personality 
issues' as being responsible for some of his symptomatology.  
Such consideration, significantly, serves to substantially 
negate any notion of awarding the veteran a higher (i.e., 100 
percent) rating predicated on the concept of reasonable 
doubt.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
In view of the foregoing reasoning, then, the Board is 
readily persuaded that impairment traceable to the veteran's 
PTSD is productive of, at most, not more than severe overall 
disablement.  Therefore, at least under the provisions of 
Diagnostic Code 9411 which were in effect through November 6, 
1996, the veteran's presently assigned 70 percent rating is 
found to be wholly appropriate and, by inference, a 100 
evaluation under such criteria is not in order.

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 70 percent for the veteran's service-
connected PTSD is not warranted pursuant to the revised 
above-addressed criteria (for Diagnostic Code 9411) that 
became effective November 7, 1996.  In reaching this 
conclusion, the Board would point out that even though the 
veteran's speech was noted to be illogical as well as 
irrelevant on the August 1997 VA examination, the same is 
merely characteristic of disability warranting a 70 percent 
rating (the veteran's current evaluation) under the above-
cited revised criteria.  In addition, while the veteran 
indicated when examined by VA in August 1997 that he 
experienced panic attacks of weekly frequency, the Board is 
constrained to point out that panic attacks which are "near-
continuous" in frequency (i.e., apparently somewhat more 
frequent in recurrence than those experienced by the veteran) 
are merely commensurate with a 70 percent rating under the 
revised criteria.  Further, while an occasional inability to 
perform activities incident to daily living, to specifically 
include maintaining one's personal hygiene, would, if shown, 
be truly indicative of pertinent disablement warranting a 100 
percent rating under the revised criteria set forth with 
particularity above, the Board cannot overlook the 
consideration that, when examined by VA in August 1997, the 
veteran was explicitly noted by the examiner to maintain 
'personal hygiene and other basic activities of daily 
living'.  Finally, while the Board is cognizant that the 
veteran indicated on the occasion of his July 1999 VA 
examination that his sleep was problematic, even the presence 
of impaired sleep of chronic derivation (which is in any 
event not shown) would still be independently representative 
of pertinent disability warranting only a 30 percent rating.  
See 61 Fed. Reg. 52, 695 (1996).  Given the foregoing 
considerations, then, and in the apparent absence of any 
pertinent manifestation independently characteristic of 
disability warranting a 100 percent rating under the above-
cited revised criteria that became effective on November 7, 
1996, the Board is readily persuaded that, in accordance with 
such criteria, a rating in excess of the veteran's presently 
assigned 70 percent evaluation for PTSD is not warranted.  
38 C.F.R. § 4.130.  

Finally, in each aspect of the decision set forth above 
(comprising the Board's separate dispositions bearing on 
either issue listed on the title page), the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show, with respect to either temporal aspect of the 
decision set forth above, that the actual manifestations of 
the veteran's service-connected PTSD more closely 
approximate(d) those required for the higher rating 
applicable to either separate aspect of the appeal.  
38 C.F.R. § 4.7.  


ORDER

A rating for PTSD in excess of 50 percent, prior to August 
25, 1997, is denied.


An increased rating for PTSD, rated as 70 percent disabling 
from August 25, 1997, is denied. 


REMAND

As was noted above, a claim for a TDIU, which to date remains 
unadjudicated by the RO, was asserted in the above-cited 
October 1998 Joint Motion.  Further development to facilitate 
the adjudication of such claim is, therefore, specified 
below.

Accordingly, the case is REMANDED for the following:

1.  After undertaking any indicated 
preliminary development, the RO should 
adjudicate the above-cited recently 
raised claim for a TDIU.

2.  If the veteran's claim for a TDIU is 
denied and in the event he conveys 
disagreement pertaining to such denial or 
any other denied claim(s), both he and 
his representative should be provided 
with a related Statement of the Case 
(SOC).  The veteran should be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to all 
issues addressed in the SOC.  

Thereafter, if otherwise appropriate, the case should be 
returned to the Board for further appellate consideration.  
In taking this action, the Board implies no conclusions, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the veteran unless he is 
otherwise notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals




 

